DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the three-dimensional structure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 4-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2004/0158997) in view of Tang et al. (US 2008/0151690)(hereinafter Tang’690).
Regarding Claim 1. Tang teaches a computer-implemented method of evaluating a formation, comprising (imaging a near-borehole geological formation structure: abstract): 
obtaining acoustic data from a plurality of acoustic transmitters  and acoustic receivers in the formation (sources 101 a, 101 b, array of receivers  :[0038]); 
projecting the acoustic data into a plurality of image planes ([0049], [0068]]; fig. 3&6); 
scrolling through the plurality image planes to determine the three-dimensional structure of the feature(interest of an earth formation,  rotating said plurality of multicomponent measurements to a fixed coordinate system using said orientation measurement, giving rotated multicomponent measurements; The acoustic images of all four components in the fixed coordinates (XX, XY, YX, and YY), earth formation away from a borehole in the formation:[0011], [0071]-[0074], claim 1, fig. 3,8); and 
drill the formation based on the three-dimensional structure of the feature(displays desired drilling parameters and other information on a display/monitor 42 that is utilized by an operator to control the drilling operations., disintegrates the geological formations when it is rotated to drill the borehole 26: [0028], [0032]).

However, Tang’690 teaches selecting a feature in one of the image planes (parameter of interest, rotated multicomponent measurements (i.e. xx or xy) and obtaining therefrom the parameter of interest of the bed boundary: [0039]-[0043], Claim 1, fig. 3-4); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Tang, selecting a feature in one of the image planes, as taught by Tang’690, so as to determine hydrocarbon-bearing subsurface formations in a borehole that is drilled to obtain hydrocarbon such as oil and gas in compact and inexpensive way.

 Regarding Claim 2. Tang further teaches the image planes are separated by a selected angular separation ([0071], claim 1).

Regarding Claim 4. Tang further teaches determining at least one of an orientation and a location of the feature ([0012], [0071]-[0072] and Claim 1 and fig.3).

Regarding Claim 5. Tang further teaches determining an orientation of the feature further comprises determining an azimuthal location of a top of the feature and a bottom of the feature ([0012], [0072] and Claim 1).

Regarding Claim 6. Tang further teaches determining a location of the feature further comprises determining a distance of a top of the feature to a borehole and a distance of a bottom of the feature to the borehole ([0047], claim 6, fig. 3).

Regarding Claim 7. Tang’690 further teaches selecting from the plurality of image planes an image plane having a maximum reflection amplitude for the selected feature (maximum amplitude of VDL: [0062]-[0063], fig. 6-7).

Regarding Claims 8-9 and 11-14: Claims 8-9 and 11-14 are substantially the same as claim 1-2 and 4-7 therefore, rejected for the same as noted for claims 1-2 and 4-7. Tang further teaches a system for evaluating a formation comprising (fig. 1A-B): a plurality of acoustic transmitters (sources 101 a, 101 b, array of receivers: [0038]) and acoustic receivers; and a processor (40: fig. 1).


Allowable Subject Matter
Claims 3 and 10  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome current objection. 
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Bittar et al. (US 20110180327) discloses Multimodal geosteering systems and methods are disclosed. Some disclosed tool embodiments include first and second transmitter-receiver arrangements that make geosteering measurements using different forms of energy (such as acoustic and electromagnetic energy) to provide geosteering measurements that at least indicate a boundary direction but may also indicate a boundary distance. Some disclosed method embodiments include: determining a direction to a bed boundary using measurements with different energy types; and adjusting a drilling direction based at least in part on said determination. Combinations of (or selections between) the different measurements may be made based on, inter alia, measurement range, resolution, and contrast. Some disclosed system embodiments include a memory and a processor. The memory stores geosteering display software that configures the processor to generate an image with different regions based on the different types of geosteering measurements. Characteristics such as opacity, resolution, and intensity may visually distinguish the different regions.
b) Walters et al. (US 2019/0101663) discloses  An acoustic imaging tool, logging system and method are disclosed for producing high-resolution three-dimensional 
c) Angelsen et al.  (US 20120287757) disclose position sensing can be based on either acoustic or electromagnetic waves, or both, in relation to known transmitters or receivers according to methods known or derivable by anyone skilled in the art. One can also advantageously make use of the public GPS. The directivity of the receive beam can further be improved through adjusting the signal delays τki and gain factors aki to maximize the signal power of the received signals from reflectors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864